Citation Nr: 1733621	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  14-34 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for additional disability to include urinary tract and stomach problems incurred as a result of VA surgical treatment of esophageal cancer conducted in January 2011.

2.  Entitlement to service connection for esophageal cancer, including as due contaminated water exposure at Camp Lejeune.

3.  Entitlement to service connection for fatty muscle tumors, including as due contaminated water exposure at Camp Lejeune.

4.  Entitlement to service connection for a gastrointestinal condition, including as due contaminated water exposure at Camp Lejeune.  

5.  Entitlement to service connection for acid reflux, including as due contaminated water exposure at Camp Lejeune.  

6.  Entitlement to service connection for a low back condition.

7.  Entitlement to service connection for a neck condition.

8.  Entitlement to service connection for a left shoulder condition.

9.  Entitlement to service connection for a right hip condition.

10.  Entitlement to service connection for a bilateral upper extremity peripheral neuropathy condition.


REPRESENTATION

Veteran represented by:  John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 2013 (back, fatty muscle tumors, esophageal cancer), February 2014 (gastrointestinal, acid reflux, neck, left shoulder condition, right hip condition, peripheral neuropathy of the bilateral upper extremities) and March 2015 (§1151) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for esophageal cancer, fatty muscle tumors, a gastrointestinal condition, acid reflux, low back, neck, left shoulder, right hip, and bilateral upper extremity peripheral neuropathy conditions are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran's additional disability resulting from the surgical VA treatment of esophageal cancer in January 2011 is due to any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA; the additional disability incurred, complications resulting in stomach and urinary tract problems, was a reasonably foreseeable result of the treatment; and the treatment occurred with the Veteran's informed consent.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for additional disability incurred from surgical VA treatment of esophageal cancer in January 2011 have not been met.  38 U.S.C.A. §  1151 (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated October 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, relevant VA medical records, a VA medical opinion from February 2015, and the Veteran's own contentions.  

The Veteran challenges the adequacy of the February 2015 VA medical opinion.  See correspondence received March 27, 2014.  However, the Board finds that the February 2015 VA medical opinion is adequate for rating purposes.  It is predicated on a substantial review of the record, medical findings and considered the Veteran's complaints and symptoms.  There is no indication that the examiner failed to consider any piece of relevant evidence.  Significantly, there are no contrary medical opinions of record.  

Entitlement to compensation under 38 U.S.C.A. §  1151  

Under 38 U.S.C.A. §  1151, compensation is awarded for a qualifying additional disability or death in the same manner as if such additional disability or death were service-connected.  

For purposes of this section, a disability is a qualifying additional disability if (1) the disability was not the result of the veteran's willful misconduct, (2) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under the law administered by the Secretary, and (3) the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. §  1151.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that a veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361 (c)(1).  

Such disability need not be "directly" caused by the "actual" medical care provided by VA personnel; however, section 1151 does not extend to the "remote consequences" of VA medical treatment.  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013) (additional disability was caused by VA medical treatment where injury was due to improperly installed restroom grab bar, as equipment specifically designed to assist the disabled are a necessary component of the health care services VA provides).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that;(ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the veteran's representative's informed consent. 

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32  that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment the expected benefits, reasonably foreseeable associated risks, complications, or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  See 38 C.F.R. § 17.32 (c).  
Under 38 C.F.R. § 17.32 (d), the informed consent process must be appropriately documented in the medical record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation, anesthesia, or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; or require injections of any substance into a joint space or body cavity.  Id.  

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361 (d)(2).

Initially, the Board finds that the evidence establishes that the Veteran has  additional disability due to complications incurred from his minimally invasive esophagectomy, performed by VA in January 2011.  The February 2015 VA examiner explained that the Veteran suffered unexpected, yet common, complications after his January 2011 surgical repair.  Over time, the Veteran had additional complications.  He had urinary issues which have required urological interventions, as he had an enlarged prostate, a common condition for the Veteran's age group.  He noted a number of admissions for nausea and vomiting and a transurethral resection of the prostate.  

The Board finds that the evidence of record fails to establish that the Veteran's additional disabilities are the result of carelessness etc. on the part of VA or an event not reasonably foreseeable required for entitlement to compensation under 38 U.S.C.A. §  1151.


The February 2015 VA examiner noted a review of all of the Veteran's operative notations, admissions and consultations within the claims file and VA computerized patient record system records.  He reported that a review of records revealed exemplary medical care as all of the Veteran's concerns and needs were met, care was afforded easily, and seasoned practitioners attended to him.  Unfortunately, he had complications which many times cannot be anticipated, but are known to occur.  Therefore, the examiner could find no evidence whatsoever that any carelessness, negligence, lack of proper skill, error in judgement, or other similar instance of fault occurred on the part of VA in treating this Veteran for his esophageal cancer or his postoperative stomach/urinary complications.  There was also no evidence to suggest aggravation.  

Here, the VA examiner essentially concluded that the Veteran's specific complications could not have been predicted, but are known to occur.  In other words, the complications incurred were not beyond the ordinary risk of treatment as they are "known to occur," and therefore do not amounting to events not reasonably foreseeable.  Further, he clearly stated that he was unable to find any carelessness, negligence, lack of proper skill, error in judgement, or other similar instance of fault resulting in the Veteran's additional disability incurred from VA treatment of esophageal cancer.  In contrast, he found evidence of exemplary VA treatment.  There is no contrary medical opinion of record.

The Veteran has not provided any lay statements asserting any negligent care or assertions that VA failed to exercise the degree of care that would be expected of a reasonable health care provider in providing treatment.  Even if he did, he is not shown to possess the type of medical expertise that would be necessary to render an opinion as to medical negligence.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).





The next question, therefore, is whether VA improperly provided treatment without adequate informed consent.  The Veteran is competent to report that he was not informed about the potential surgical risks incurred as a result of his procedure, as this involves first-hand knowledge that would have been conveyed directly to him.  
However, VA treatment records dated January 28, 2011 indicate that the Veteran signed an informed consent document prior to his esophagectomy.  

Here, it is possible the Veteran was not cognizant of all of the possible side effects and risks of his surgical treatment when he consented to treatment.  However, the United States Court of Appeals for Veterans Claims (Court) dealt with this issue of lack of information regarding a potential adverse effect of treatment in McNair v. Shinseki, 25 Vet. App. 98 (2011).  In that case, a Veteran filed for Section 1151 benefits based on continual nerve pain experienced after surgery.  Prior to surgery she had signed an authorization form; however, the form was general and did not state that the specific risks were discussed prior to surgery.  The Veteran argued that the specific risk of nerve pain was not disclosed to her and that therefore she had not given informed consent.  The Court addressed whether the presumption of regularity should apply in Section 1151 cases with respect to the informed consent requirement.  The presumption of regularity generally provides that public officers perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  The Court concluded that "the diversity of patients, procedures, and circumstances . . . counsels against recognizing a presumption that a doctor has fully informed a particular patient about a particular consequence of a particular medical procedure simply because a generic consent form has been filled out properly."  Id. at 105-07.  However, the Court further held that "a failure to provide information to a patient about a potential adverse effect does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment."  Id.  

The Board finds that it is reasonable to conclude that someone with a history of esophageal cancer would have proceeded with the surgical procedure in light of potential surgical complications resulting in gastrointestinal and urinary tract problems.  
Here, the Veteran was diagnosed with an esophageal adenocarcinoma in December 2010 and a December 16, 2010 VA treatment record notes a discission of options with the Veteran, including risks, benefits and alternatives.  A minimally invasive esophagectomy was recommended.  The record clearly demonstrates that surgical treatment in January 2011 was effective in treating the Veteran's esophageal cancer.  The Board finds that benefits of being cancer free would outweigh the potential risk of surgical complications.  Thus, any purported failure to inform the Veteran of risks constitutes a minor, immaterial deviation from the informed consent requirement in VA regulation.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and entitlement to compensation under 1151 for additional disability incurred from surgical VA treatment of esophageal cancer in January 2011 must be denied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to compensation under 38 U.S.C. §  1151  for additional disability incurred to include stomach and urinary tract problems from surgical VA treatment of esophageal cancer in January 2011 is denied.  












REMAND

The Veteran asserts entitlement to service connection for esophageal cancer and fatty muscle tumors, to include as due to exposure to contaminated water while serving at Camp Lejeune, N.C.  VA concedes duty at Camp Lejeune for a period of more than 30 days and, thus he is presumed to have been exposed to contaminated drinking water.  See 38 U.S.C.A. § 1710 and military personnel records dated in VBMS October 23, 2013.  Since the January 2013 VA examination, the Veteran has submitted additional evidence including a summary of study published in April 2014 which found higher mortality rates of esophageal cancer for those exposed to contaminated water at Camp Lejeune, N.C.  As the study suggests there may be updated medical literature relevant to the claim, the Board finds a VA addendum opinion is required.

The Board finds that the matter of entitlement to service connection for a gastrointestinal condition to include acid reflux is intertwined with the Veteran's claim of entitlement to service connection for esophageal cancer as it is claimed on a direct basis and as secondary to his claimed esophageal cancer.  See Veteran's statement received September 6, 2013.  

For the Veteran's claims of entitlement to service connection for a low back, neck, left shoulder, right hip and bilateral upper peripheral neuropathy condition, the Veteran asserts they are due to an in-service injury while working as a mechanic.  Specifically, he got pinned and twisted sideways by a vehicle (a truck) against a wall which was accidently pushed into him while attempting to move the vehicle with others.  He was lifted and dropped down. The Veteran alternatively asserts that several conditions are secondary to some of the claimed back, neck and/or right shoulder conditions, as detailed in the instructions below.  The Veteran is competent to report this injury and symptoms of pain.  The injury is consistent with the circumstances of his service.  As such, the Board finds a VA examination to identify the nature and etiology of the above claimed conditions are required prior to adjudication.  38 C.F.R. § 3.159 (c)(4); See McClendon v. Nicholson, 20 Vet. App. 79 (2006);

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to a VA examiner who has sufficient expertise to determine the etiology of the Veteran's esophageal cancer.  Based on a review of the claims file, including the medical and lay evidence of record, the examiner should offer an opinion in response to the following:  

Is it at least as likely as not (i.e., a probability of 50 % or greater) that esophageal cancer is etiologically related to service, to include conceded exposure to contaminants at Camp Lejeune.

Address the Veteran's submission of evidence dated in VBMS as April 18, 2014, including the study titled "Evaluation of mortality among Marines and Navy personnel exposed to contaminated drinking water at USMC Base Camp Lejeune: A retrospective cohort study" which was published in Agency for Toxic Substances and Disease Registry (ADSTR).

A complete rationale for any opinion expressed should be provided.  

2.  Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his claimed low back, neck, left shoulder, right hip, bilateral upper extremity peripheral neuropathy, fatty muscle tumors, gastrointestinal condition and acid reflux.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  

For the Veteran's claims of fatty tumors, a gastrointestinal condition, and acid reflux, the examiner should offer an opinion in response to the following instructions/questions:

Identify all currently diagnosed fatty muscle tumors, gastrointestinal conditions and/or acid reflux which have occurred during the appeal period (beginning April 2011 for fatty tumors of the muscles and September 2012 for the remainder of conditions).

Is at least as likely as not (50 percent probability or greater) that any condition diagnosed above is etiologically related to his military service, including conceded exposure to contaminated water at Camp Lejeune?

If a positive nexus opinion is provided between esophageal cancer and service from question (1) above, also opine whether any gastrointestinal condition or acid reflux was caused or aggravated (beyond its natural progression) by his esophageal cancer?


For the Veteran's claimed low back, neck, left shoulder, right hip and bilateral upper extremity peripheral neuropathy conditions:

Identify all currently diagnosed conditions of the back, neck, left shoulder, right hip and bilateral upper extremity peripheral neuropathy which have occurred during the appeal period (beginning April 2011 for the back and September 2012 for the remainder of conditions).

Is at least as likely as not (50 percent probability or greater) that any current condition is etiologically related to his military service, including his reported injury from July 1963 and assertions that his low back condition was aggravated during post-service work from 1966 to 1989?

If a positive nexus opinion is provided regarding the neck, left shoulder or low back condition claims, also provide an opinion as to whether:

(i)  bilateral upper extremity peripheral neuropathy was caused or aggravated (beyond its natural progression) by his neck and or left shoulder condition? 

(ii)  a right shoulder condition was caused or aggravated (beyond its natural progression) by his neck condition? or; 

(ii)  a right hip condition was caused or aggravated (beyond its natural progression) by his back condition?
3.  Then readjudicate the appeal.  For any claims which remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


